DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
 
Response to Amendment
Claims 1-2, 4, 6-9, 11, 13-16, 18, 20 and 24-29 are pending in this application.
Applicant’s arguments on 35 U.S.C. 103, filed 2/3/2021, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chen. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-9, 11, 13-16, 18, 20 and 24-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 24-29 are objected to because of the following informalities:   
Regarding claim 24, the recited “a visualization defintion” in line 3 should amend to “a visualization definition.” The recited “assocaited” in line 6 should amend to ”associated.”
Regarding claim 25, the recited “cascading sytle sheets” in line 2 should amend to “cascading style sheets.”
Regarding claim 26, the recited “a visualization defintion” in line 2 should amend to “a visualization definition.” The recited “assocaited” in line 5 should amend to ”associated.”
Regarding claim 26, the recited “cascading sytle sheets” in line 2 should amend to “cascading style sheets.”
Regarding claim 28, the recited “a visualization defintion” in line 3 should amend to “a visualization definition.” The recited “assocaited” in line 6 should amend to ”associated.”
Regarding claim 29, the recited “cascading sytle sheets” in line 2 should amend to “cascading style sheets.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 13-16, 18, 20 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the determination" in lines 1-2. It is unclear if it refers to limitation “determining that the device is unable to communicate with the computing system” in line 15-16 or “a determination that the device is able to communicate with the computing system” in line 23-24 of claim 1.
Claim 13 recites the limitation "the determination" in line 2. It is unclear if it refers to limitation “determining that the device is unable to communicate with the computing system” in line 13-14 or “a determination that the device is able to communicate with the computing system” in line 21-22 of claim 8.
Claim 15 recites the limitation "the device" in line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the determination" in line 2. It is unclear if it refers to limitation “determine that the system is unable to communicate with the computing system” in line 18-19 or “a determination that the device is able to communicate with the computing system” in line 26-27 of claim 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Javed et al. (U.S. Publication Number 2016/0094497, hereafter referred to as “Javed”) in view of in view of Chen et al. (U.S. Publication Number 2015/0019677, hereafter referred to as “Chen”)
Regarding claim 1, Javed teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (para [0078]: discussing about computer system 900 performs specific operations by processor 907 the program comprising sets of instructions for:
receiving a first request for a visualization of data on a page of an application (para [0064] and Fig. 8A: discussing about one or more online requests from a client application on the client device; para [0046], [0049] and Figs. 3B1, 4A: discussing about a search form can be presented to an enterprise application user (e.g., by web client 203 on mobile device) that allows the user to search for suppliers (e.g., see field label) by entering a search term (e.g., "Sup*") in a field input); 
in response to the first request, retrieving the data for the visualization from a storage of a computing system (para [0064] and Fig. 8A: discussing about one or more online responses from an application server);
in response to the first request, retrieving static data for generating the page from the storage of the computing system (para [0046] and Fig. 3B1: discussing about backend processing 316 can access application business logic (e.g., business logic 125) and data (e.g., application data 113) to produce a formatted JSON response for delivery back to UI driver 208, and the attribute-value pair characteristic of JSON is evident in formatted JSON response 322. Examiner interprets the attribute-value pair characteristic of JSON as claimed static data);
generating the page based on the static data retrieved from the storage of the computing system (para [0046] and Fig. 3B1: discussing about the JSON string comprising the formatted JSON response 322 is translated (e.g., bound to a POJO class) by the UI driver 208 to generate a results form 3044 showing the search results. 4 showing the search results as claimed generating the page);
generating the visualization based on the data retrieved from the storage of the computing system (para [0047] and Figs. 3B2: The JSON string comprising the formatted JSON response 324 is translated (e.g., bound to a POJO class) by the UI driver 208 to generate a details form 304.sub.5 showing the supplier details. The item that binds the navigation from results form 3044 to details form 3045 is the supplier ID (e.g., "1003").);
storing the data for the visualization and the static data in a local storage of the device (para [0064] and Fig. 8A: discussing about storing the one or more online activity records in a local database on the client device (see module 8A30));
receiving a second request for the visualization of the data (para [0064] and Fig. 8A: discussing about receiving one or more offline requests from the client application);
in response to the second request, determining that the device is unable to communicate with the computing system (para [0064] and Fig. 8A: discussing about when the client device is disconnected from the application server (see module 8A40)).
Javed does not explicitly teach the further limitations as claimed.
Chen teaches in response to the determining that the device is unable to communicate with the computing system, operating in an offline mode, the operating in the offline mode including (para [0028] and Fig. 2: discussing about the process 202 includes detecting a present networking state, and if the preset response identifier is not received from the network-side server, it is determined that the present networking state is offline):
retrieving the data for the visualization and the static data from the local storage of the device (para [0029], [0034] and Fig. 2: discussing about if the present networking state is offline, the process 209 is executed. The process 209 includes reading the resource data related to the next phase of operation stored in the cache.); and
generating the visualization and the page based on the data for the visualization and the static data retrieved from the local storage of the device (para [0035] and Fig. 2: discussing about the process 210 includes loading the browser-based game according to the read resource data. For example, the electronic device loads the resource data read from the cache into the main logic that runs the next phase of the browser-based game according to the loaded resource data.); and
in response to a determination that the device is able to communicate with the computing system after operating in the offline mode, transitioning from the offline mode to the online mode (para [0028] and Fig. 2: discussing about the process 202 includes detecting a present networking state, and if a preset response identifier is received from the network-side server, it is determined that the present networking state is online), the transitioning including:
retrieving version information of the static data in the storage of the computing system from the computing system (para [0029]-[0030] and Fig. 2: discussing about if the present networking state is online, the process 203 is executed, then the process 203 includes acquiring a version number of latest resource data stored on the network-side server);
in response to a determination that version information of the static data stored in the local storage of the device is different from the version information of the static data retrieved from the storage of the computing system, retrieving a latest version of the static data from the computing device (para [0032] and Fig. 2: discussing about the electronic device compares the version number of the latest resource data from the network-side server and the version number of the resource data previously requested and stored in the cache. If the two version numbers are not the same, the process 206 is executed, and the electronic device requests the resource data related to the next phase of operation from the network-side server.); and
storing the latest version of the static data retrieved from the computing system in the local storage of the device (para [0033] and Fig. 2: discussing about the process 208 includes storing the resource data requested from the network-side server in the cache).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method offline operation of Javed with the teaching about retrieving latest resource data of Chen because the electronic device can firstly acquire from the network-side server the version number of the resource data before requesting for the resource data and determine the version number of the resource data so as to avoid repeated requests for the resource data, hence reducing network flows and operating costs (para [0036]).

Regarding claim 4, Javed in view of Chen teaches generating the visualization based on the data from the storage of the computing system is further based on the static data from the storage of the computing system (Chen, para [0033] and Fig. 2: discussing about the process 207 includes loading the browser-based game according 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method offline operation of Javed with the teaching about retrieving latest resource data of Chen because the electronic device can firstly acquire from the network-side server the version number of the resource data before requesting for the resource data and determine the version number of the resource data so as to avoid repeated requests for the resource data, hence reducing network flows and operating costs (para [0036]).

Regarding claim 6, Javed in view of Chen teaches wherein the program further comprises a set of instructions for, in response to the determination, retrieving the static data from the storage of the device (Chen, para [0029], [0034] and Fig. 2: discussing about if the present networking state is offline, the process 209 is executed. The process 209 includes reading the resource data related to the next phase of operation stored in the cache.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method offline operation of Javed with the teaching about retrieving latest resource data of Chen because the electronic device can firstly acquire from the network-side server the version number of the 

Regarding claim 7, Javed in view of Chen teaches wherein generating the visualization based on the data retrieved from the storage of the device is further based on the static data retrieved from the storage of the device (Chen, para [0035] and Fig. 2: discussing about the process 210 includes loading the browser-based game according to the read resource data. For example, the electronic device loads the resource data read from the cache into the main logic that runs the next phase of the browser-based game according to the loaded resource data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method offline operation of Javed with the teaching about retrieving latest resource data of Chen because the electronic device can firstly acquire from the network-side server the version number of the resource data before requesting for the resource data and determine the version number of the resource data so as to avoid repeated requests for the resource data, hence reducing network flows and operating costs (para [0036]).
Claim 8 is rejected under the same rationale as claim 1.
Claim 11 is rejected under the same rationale as claim 4.
Claim 13 is rejected under the same rationale as claim 6.
Claim 14 is rejected under the same rationale as claim 7.
Claim 15 is rejected under the same rationale as claim 1. Javed also teaches a system comprising: a set of processing unit and a non-transitory computer-readable medium storing instructions that when executed by at least one processing unit in the set of processing units (para [0077] and Fig. 9A: discussing about a processor 907 and a system memory (e.g., main memory 908)).
Claim 18 is rejected under the same rationale as claim 4.
Claim 20 is rejected under the same rationale as claims 6 and 7.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Javed in view of Chen, and further in view of Cragun et al. (U.S. Publication Number 2013/0066926, hereafter referred to as “Cragun”).  
Regarding claim 2, Javed in view of Chen teaches the medium of claim 1 as discussed above. Javed in view of Chen does not explicitly teach wherein the data retrieved from the storage of the computing system comprises data from a data model.
Cragun teaches wherein the data retrieved from the storage of the computing system comprises data from a data model (para [0067]: discussing about the data model 560 may be retrieved from a storage system storing the data model 560).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method offline operation of Javed and Chen with the teaching about using data model of Cragun because it would improve the graphical representations of the search result.
Claim 9 is rejected under the same rationale as claim 2.
Claim 16 is rejected under the same rationale as claim 2.

Claims 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Javed in view of Chen, and further in view of Porath et al. (U.S. Publication Number 2018/0218050, hereafter referred to as “Porath”).  
Regarding claim 24, Javed in view of Chen teaches the medium of claim 1 as discussed above. Javed in view of Chen does not explicitly teach retrieving a visualization defintion from the storage of a computing system, the visualization defintion indicating one or more of a title of the visualization, units of values of the visualization, a chart type, colors of elements in the visualization, dimension values of dimensions assocaited with the visualization, and a set of queries for data in a data model.
Porath teaches retrieving a visualization defintion from the storage of a computing system, the visualization defintion indicating one or more of a title of the visualization, units of values of the visualization, a chart type, colors of elements in the visualization, dimension values of dimensions assocaited with the visualization, and a set of queries for data in a data model (para [0146]-[0147] and Figs. 12, 13: “FIG. 12 illustrates an example interactive data model selection graphical user interface 1200 of a report editor that displays a listing of available data models 1201. The user may select one of the data models 1202. FIG. 13 illustrates an example data model object selection graphical user interface 1300 that displays available data objects 1301 for the selected data object model 1202.”; para [0152] and Figs. 15, 16: “The reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method offline operation of Javed and Chen with the teaching about generating visualization for search results data of Porath because it would improve the graphical representations of the search result and include various interface elements which enable additional customization and interaction with faceted visualizations (Porath, para [0256]).
Claim 26 is rejected under the same rationale as claim 24.
Claim 28 is rejected under the same rationale as claim 24.

Claims 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Javed in view of Chen, and further in view of Porter et al. (U.S. Publication Number 2012/0226970, hereafter referred to as “Porter”).  
	Regarding claim 25, Javed in view of Chen teaches the medium of claim 1 as discussed above. Javed in view of Chen also teaches wherein the static data includes one or more of hypertext markup language and images (Javed, para [0110]: discussing about a website server 979 may provide the content including messages over the network using any of a variety of formats including, but not limited to WAP, HDML, WML, SGML, HTML, XML, compact HTML (cHTML), extensible HTML (xHTML) or the like; Chen, para [0023]: discussing about resource data includes profiles and various types of images).

Porter teaches wherein the static data includes one or more of cascading sytle sheets and geographic maps (para [0023]: discussing about examples of content types may include, for example, a main or "home" screen, Weblogs or "blogs", photos, videos, online ordering, contact information, maps, event calendars, geographic information such as the nearest physical retail location; para [0055]: discussing about the builder module 601 obtains the style information 310 and any images 312 and passes them to a cascading style sheet (CSS) generator 632. The CSS generator 632 uses the style information 310 to determine which CSS elements to retrieve from a CSS data library 634.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method offline operation of Javed and Chen with the teaching about presenting a web page as mobile application of Porter because it would have been convenient for users to view search results based on geographic information and by cascading style sheet.
Claim 27 is rejected under the same rationale as claim 25.
Claim 29 is rejected under the same rationale as claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication Number 2019/0080535 A1 by Berg et al.

U.S. Patent Number 9,075,583 B1 by Cutter et al.
U.S. Publication Number 2015/0373116 A1 by Mo et al.
U.S. Publication Number 20100080411 A1 by Deliyannis.
U.S. Publication Number 20160349967 A1 by Ericsson et al.
U.S. Publication Number 20150373116 A1 by Mo et al.
U.S. Publication Number 20160359880 A1 by Pang et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162       

February 24, 2021